Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szubbocsev, US PGPub 2017/0286286.
With respect to claim 1, Szubbocsev teaches a memory system, comprising: 
(par. 17, memory device 100) configured to include a plurality of memory blocks and copy data stored in victim blocks among the plurality of memory blocks, into a target memory block during a garbage collection operation, in par. 27; and 
a memory controller (par. 17, memory controller 110) configured to control the memory device to perform the garbage collection operation, and, during the garbage collection operation, to erase the data stored in the victim blocks using a multi-erase method, in pars. 23 and 27, where the superblock for erasure is constructed from multiple physical blocks and erased at the same time, which comprises a multi-erase method. 
With respect to claim 2, Szubbocsev teaches the memory system according to claim 1, wherein the memory device is configured to read valid data from the data stored in the victim blocks during the garbage collection operation, store the read valid data into the target memory block, and then erase the data stored in the victim blocks using the multi-erase method, in pars. 23 and 27, and as discussed in the rejection of claim 1. 
With respect to claim 3, Szubbocsev teaches the memory system according to claim 1, wherein the memory controller comprises: 
a processor configured to generate a command queue (par. 21, series of read or write commands) in response to a host command received from a host (par. 21, the application layer being the host, and the FTL on the controller generating series of commands); 
a garbage collection control block configured to generate a garbage collection command which controls performing the garbage collection operation based on a number of free blocks, among the plurality of memory blocks included in the memory device, in pars. 19-20, where garbage collection is preferred if there is not enough free blocks; and 
, in par. 22, the FTL being the flash control block. 
With respect to claim 4, Szubbocsev teaches the memory system according to claim 3, wherein the memory controller further comprises a buffer memory configured to store valid data read from the victim blocks during the garbage collection operation (par. 37, the “another physical block” being the buffer memory), and wherein the buffer memory stores respective map tables for the plurality of memory blocks included in the memory device, in par. 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 11-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szubbocsev, US PGPub 2017/0286286.
With respect to claim 7, Szubbocsev teaches a memory system, comprising: 
a memory device having a plurality of memory blocks (par. 17, memory device 100), and configured to copy data stored in victim blocks among the plurality of memory blocks, into a target memory block among the plurality of memory blocks, and erasing the data stored in the victim memory blocks using a single-erase method or a multi-erase method during a garbage collection operation, in pars. 23 and 27, where the superblock for erasure is constructed from multiple physical blocks and erased at the same time, which comprises a multi-erase method; and
 a memory controller configured to control the memory device to perform the garbage collection operation (par. 20), set the erase method for the victim blocks to the single-erase method or the multi-erase method based on an amount of valid data stored in the victim blocks during the garbage collection operation, and control the memory device to erase the data stored in the victim blocks using the set erase method, in par. 23 and par. 39, where the number of blocks in the superblocks of Szubbocsev is typically two, but could be any number such as 1, 4, or 6.  The single-erase method would be when the number of blocks in a superblock is one, which would mean that one block was erased. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Szubbocsev before him before the earliest effective filing date, to choose the particular number of blocks in a superblock as one, as it is a design choice and would be obvious to try.  Szubbocsev lists examples of the number of blocks in a superblock as 2, 4, and 6.  Szubbocsev chooses the number of blocks in a superblock based on a set of rules and the size of the superblock needed.  It would be obvious to try one block in addition to 2, 4 or 6, as there are a finite number of blocks between 1 and 6 that one of ordinary skill in the art would try.
With respect to claim 8, Szubbocsev teaches the memory system according to claim 7, wherein the memory device is configured to read the valid data from the data stored in the victim blocks, store the read valid data into the memory controller, copy the valid data stored in the memory controller into the target memory block, and then erase the data stored in the victim blocks using the set erase method, during the garbage collection operation, in pars. 23 and 27. 
With respect to claim 11, Szubbocsev teaches the memory system according to claim 7, wherein the memory controller comprises: 
a processor configured to generate a command queue (par. 21, series of read or write commands) in response to a host command received from a host (par. 21, the application layer being the host, and the FTL on the controller generating series of commands); a
 garbage collection control block configured to generate a garbage collection command which controls performing the garbage collection operation based on a number of free blocks, , in pars. 19-20, where garbage collection is preferred if there is not enough free blocks; and 
a flash control block configured to generate and output an internal command for controlling the memory device in response to the command queue and the garbage collection command, in par. 22, the FTL being the flash control block. 
With respect to claim 12, Szubbocsev teaches the memory system according to claim 11, wherein the memory controller further comprises a buffer memory configured to store the valid data read from the victim blocks during the garbage collection operation (par. 37, the “another physical block” being the buffer memory), and wherein the buffer memory stores respective map tables for the plurality of memory blocks included in the memory device, in par. 22. 
With respect to claim 13, Szubbocsev teaches the memory system according to claim 12, wherein the processor updates a map table for the target memory block by mapping logical addresses of the valid data stored in the victim blocks to physical addresses of the target memory block during the garbage collection operation, in pars. 23 and 27, where the superblock for erasure is constructed from multiple physical blocks and erased at the same time, which comprises a multi-erase method. 
With respect to claim 18, Szubbocsev teaches a method of operating a memory system, comprising: 
determining whether to perform a garbage collection operation, based on a number of free blocks among a plurality of memory blocks included in a memory device, in pars. 19-20, where garbage collection is preferred if there is not enough free blocks; 
, in par. 37; 
reading valid data stored in the victim blocks and copying the read valid data into the target memory block, in par. 37; and 
erasing the data stored in the victim blocks using a single-erase method or a multi-erase method based on an amount of valid data, in pars. 23 and 27, where the superblock for erasure is constructed from multiple physical blocks and erased at the same time, which comprises a multi-erase method. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Szubbocsev before him before the earliest effective filing date, to choose the particular number of blocks in a superblock as one, as it is a design choice and would be obvious to try.  Szubbocsev lists examples of the number of blocks in a superblock as 2, 4, and 6.  Szubbocsev chooses the number of blocks in a superblock based on a set of rules and the size of the superblock needed.  It would be obvious to try one block in addition to 2, 4 or 6, as there are a finite number of blocks between 1 and 6 that one of ordinary skill in the art would try.

Claims 5, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szubbocsev, US PGPub 2017/0286286 as applied to claims 1, 3, 4, 7, and 11-13 above, in view of Ioannou, US PGPub 2017/01322457.
With respect to claim 5, Szubbocsev teaches all the limitations of the parent claims, but fails to teach aligning the logical address and sequentially mapping the logical address to , in par. 38. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Szubbocsev and Ioannou before him before the earliest effective filing date, to modify the flash memory access method of Szubbocsev, with the flash memory access method of Ioannou, in order to reduce write amplification from garbage collection, as taught by Ioannou in par. 4.
With respect to claim 14, Szubbocsev teaches all the limitations of the parent claims, but fails to teach aligning the logical address and sequentially mapping the logical address to physical addresses. Ioannou teaches the memory system according to claim 13, wherein the processor maps the logical addresses of the valid data to the physical addresses of the target memory block in such a way as to sequentially align the logical addresses and then sequentially map the aligned logical addresses to the physical addresses, in par. 38. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Szubbocsev and Ioannou before him before the earliest effective filing date, to modify the flash memory access method of Szubbocsev, with the flash memory access method of Ioannou, in order to reduce write amplification from garbage collection, as taught by Ioannou in par. 4.
With respect to claim 20, Szubbocsev teaches all the limitations of the parent claims, but fails to teach aligning the logical address and sequentially mapping the logical address to physical addresses. Ioannou teaches the method according to claim 18, further comprising: , in par. 38.
It would have been obvious to one of ordinary skill in the art, having the teachings of Szubbocsev and Ioannou before him before the earliest effective filing date, to modify the flash memory access method of Szubbocsev, with the flash memory access method of Ioannou, in order to reduce write amplification from garbage collection, as taught by Ioannou in par. 4.

Allowable Subject Matter
Claims 6, 9-10, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 6, claim 1 would be allowable if rewritten in independent form including all of the limitations of the base claim, the intervening claim 3, and the limitations “set an erase method for the victim blocks to the multi-erase method when the number of victim blocks is greater than a set number, and set the erase method for the victim blocks to a single-erase method for sequentially erasing the victim blocks when the number of victim blocks is less than or equal to the set number.”
With respect to claim 9, Claim 7 would be allowable if rewritten in independent form to include the limitation “wherein the memory device simultaneously applies an erase voltage to the victim blocks when erasing the data stored in the victim blocks using the multi-erase 
With respect to claim 15, claim 7 would be allowable if rewritten in independent form including all of the limitations of the base claim, the intervening claim 11, and the limitations “set the erase method for the victim blocks to the multi-erase method when the amount of valid data stored in the victim blocks is greater than a set amount of data, and set the erase method for the victim blocks to the single-erase method for sequentially erasing the victim blocks when the amount of valid data is less than or equal to the set amount of data.”  Claims 16-17 depend from claim 15 and would be allowable by virtue of its dependency on the allowed base claim.
With respect to claim 19, Claim 18 would be allowable if rewritten in independent form to include the limitation “wherein the multi-erase method is configured to simultaneously apply an erase voltage to the victim blocks and then sequentially perform an erase verifying operation on the victim blocks.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136